UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7901



CARL HEADLEY CHAMBERS,

                                             Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1389-AM)


Submitted:   March 14, 2002                 Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl Headley Chambers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Headley Chambers appeals the district court’s order de-

nying relief on his 28 U.S.C. § 2241 (1994) petition.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Chambers v. Brooks, No. CA-01-1389-AM (E.D.

Va. filed Oct. 11, 2001; entered Oct. 12, 2001); see also United

States v. Kinter, 235 F.3d 192, 201-02 (4th Cir. 2000) (holding

that Apprendi v. New Jersey, 530 U.S. 466 (2000), does not apply to

a judge’s exercise of discretion within a statutory range so long

as a defendant’s sentence is not set beyond the maximum term

specified in the substantive statute), cert. denied, 532 U.S. 937

(2001). We also deny Chambers’ motion for a certificate of appeal-

ability.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2